Mr. Justice Waterman delivered the opinion of the Court. Appellants having given a statutory deed of warranty containing the exception, “ Subject to incumbrances in the sum of $7,000 on all of said lots, which is assumed by the grantees,” became bound to pay any incumbrance then on the premises in excess of said sum. There is no uncertainty in the deed, and its meaning is too clear for discussion. It, for the purposes of the trial below, was immaterial from what source appellants derived their title, or whether they had any. Having warranted that they had, they can not dispute the truth of such covenant. The existence and payment by William Bohn of interest already earned on the $7,000 incumbrance excepted from the warranty were shown; whether such interest was due when the warranty deed was executed is immaterial; it was earned, and appellees had to pay it to reduce the incumbrance to $7,000. Many purely technical objections to this judgment are made, none of which appear to be well taken. Without entering upon a discussion of them, it is a sufficient answer to the technical errors assigned to say that the abstract of the record does not show that any motion for a new trial was made. The judgment of the County Court is affirmed.